Citation Nr: 0937860	
Decision Date: 10/06/09    Archive Date: 10/14/09

DOCKET NO.  06-24 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Diego, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from March 1970 
to December 1973, and was awarded the Combat Action Ribbon.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2005 decision by the RO in San Diego, 
California that in pertinent part, denied service connection 
for depressive disorder and PTSD.  A video conference hearing 
was held before the undersigned Veterans Law Judge in August 
2009.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that 
further development is required prior to adjudication of the 
Veteran's claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2009).

The Board finds that the medical evidence is conflicting as 
to whether the Veteran currently has PTSD, as to the nature 
of his current psychiatric disorder(s), and as to the 
etiology of any current psychiatric disorders, and thus finds 
that another medical opinion is necessary prior to appellate 
review.  38 U.S.C.A. § 5103A(d).

Treatment records from a Vet Center dated from 2004 to 2009 
reflect ongoing treatment for a psychiatric disorder, 
variously diagnosed.  In 2004, a nurse diagnosed 
polysubstance abuse in remission (over 30 years), military 
related PTSD, and rule out dysthymic disorder.  Records dated 
in 2009 reflect that he has been diagnosed with PTSD and 
depression.

At a January 2005 VA psychiatric examination, the physician 
indicated that the Veteran did not report sufficient 
stressors during the Navy to cause PTSD.  He found no 
evidence of adult trauma that would cause PTSD.  The Axis I 
diagnoses were depressive disorder not otherwise specified, 
as a result of childhood trauma, possibly exacerbated by 
military service, polysubstance abuse in the service in full 
sustained remission, and ongoing alcohol abuse.

By a letter dated in September 2006, a VA psychiatrist stated 
that he treated the Veteran for one year, and diagnosed PTSD 
and major depression.  He stated, "The PTSD resulted from an 
experience in the Navy."

At an October 2006 VA psychiatric examination, the same 
examiner who performed the January 2005 VA examination again 
determined that the Veteran did not have PTSD.  He noted that 
the Veteran now reported that he underwent a ritual in his 
working group while aboard ship during service, and the 
examiner found that this incident was not a sexual assault.  
The examiner stated that he disagreed with the medical 
opinions by Dr. K. and A.N., who had diagnosed PTSD in the 
Veteran.

Recent VA outpatient treatment records reflect that the 
Veteran continues to receive psychiatric treatment.  In a 
July 2009 PTSD team clinical team intake summary, the 
examiner noted that the Veteran reported that he had problems 
all his life, and had received treatment all his life, 
including counseling by a minister at age 12 or 13, 
counseling in high school due to truancy and drinking, and 
counseling for 18 years beginning at age 22 at Chico State 
University.  Such records are not on file and must be 
obtained.  38 U.S.C.A. § 5103A(c).  The examiner diagnosed 
PTSD (complex disorder primarily from childhood), major 
depressive disorder, and rule out bipolar affective disorder 
II.

During the pendency of this appeal, the Veteran has 
consistently reported that he was physically abused as a 
child, and that he abused many drugs during service.  He 
reported seeing a helicopter crash on his ship that killed 
three officers, and undergoing an initiation ritual in the 
boiler room of his ship.  He has stated on many occasions 
that he had little combat experience.  He states that he has 
had psychiatric symptoms since service.

In sum, the record includes the Veteran's reports of 
psychiatric symptoms ever since service, a current diagnosis 
of a psychiatric disorder and evidence that a psychiatric 
disorder may have preexisted service.  An examination with 
respect to the etiology of the Veteran's psychiatric 
disorder, to include whether any pre-existing psychiatric 
disorder was aggravated by service, is necessary to decide 
this claim.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006); 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Obtain pertinent VA and private 
medical records that are not already on 
file, and associate them with the claims 
file.  In particular, the RO should 
attempt to obtain any records of treatment 
for a psychiatric disorder dated since 
service, including the treatment records 
from Chico State University.

2.  Schedule the Veteran for a VA 
psychiatric examination by a physician 
(M.D.) to determine the current nature and 
likely etiology of any psychiatric 
disorder.

The claims folder should be made available 
to the examiner for review in conjunction 
with the examination. Based on the 
examination and review of the record, the 
examiner is asked to answer the following 
questions:

(a) Does the evidence of record clearly 
and unmistakably show that the Veteran had 
a psychiatric disorder that existed prior 
to his entry onto active duty?

(b) If the answer is yes, does the 
evidence clearly and unmistakably show 
that the preexisting condition was not 
aggravated by service?

If the answer is no, is it at least as 
likely as not that the current psychiatric 
disorder had its onset in service?

A rationale for all opinions expressed 
should be provided. If the examiner cannot 
reach a conclusion without resorting to 
speculation, it should be so stated in the 
examiner's report.

3.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record, 
including any additional evidence received 
since the last supplemental statement of 
the case.  If the Veteran's claim remains 
denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond before 
this case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

